
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.19



SECOND AMENDMENT (2004-1) TO THE
AMPHENOL CORPORATION
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN


        Pursuant to Section 5.1 of the Amphenol Corporation Supplemental
Employee Retirement Plan (the "Plan"), the Plan is hereby amended, effective
January 1, 2004, as follows:

1.Section 2.1 is amended by the addition of the following new sentence at the
end thereof:


Any employee of the Company shall only become a Participant eligible for a
benefit determined pursuant to Section 3.2(a)(iii) upon such employee being
designated in writing by the Pension Committee as a Participant with respect to
that portion of the Plan.

2.Section 3.2 is amended and restated in its entirety as follows:

        3.2   Retirement Benefits. The Supplemental Retirement Plan Benefit
payable to a Participant as of the Retirement Date shall be an annual benefit,
payable in the Normal Form provided under the Basic Retirement Plan, equal to
(a) less (b) determined as follows:

        (a)   is the annual benefit which is derived from Employer and Employee
contributions, if any, payable to the Participant or Participant's Surviving
Spouse or other applicable beneficiary, if any, under the Basic Retirement Plan
as of the Participant's applicable Retirement Date, such benefit to be
calculated:

(i)as if the compensation limitation imposed to determine benefits by
Section 401(a)(17) of the Code was $500,000;

(ii)without regard to any limitations under Code Section 415; and

(iii)for a Participant who receives a portion of his or her remuneration from
the Employer or a Participating Employer under the Basic Retirement Plan and a
portion from a Foreign Subsidiary (that is not a Participating Employer in the
Basic Retirement Plan), effective January 1, 2004, as if the definition of
compensation under the Basic Retirement Plan includes compensation paid by such
Foreign Subsidiary; provided, however, that such Participant is not eligible to
participate in a plan of deferred compensation provided by such Foreign
Subsidiary, or any person or corporation other than the Employer, with respect
to such remuneration; and

        (b)   is the annual benefit which is derived from Employer and Employee
contributions, if any, and which is payable to the Participant or the
Participant's Surviving Spouse or other applicable beneficiary, if any, under
the Basic Retirement Plan as of the Participant's applicable Retirement Date.

        A Participant's, or a Participant's Surviving Spouse or other
beneficiary's, Supplemental Retirement Plan Benefit under this Plan shall
consist of such Supplemental Retirement Plan Benefit payable as a result of an
excess existing when the Participant's retirement benefit under the Basic
Retirement Plan, determined as set forth in (a) above, exceeds the Participant's
retirement benefit under the Basic Retirement Plan. No benefit shall be payable
under this Plan to a Participant or Surviving Spouse, or other beneficiary
unless a benefit is payable to such Participant, Surviving Spouse or beneficiary
under the Basic Retirement Plan. The calculation of the Supplemental Retirement
Plan Benefit shall be done by Amphenol in consultation with the consulting
actuary for the Company's Basic Retirement Plans. The benefits so determined and
the interpretation of Amphenol based upon such actuarial input shall be final
and binding on the Company, the Participant and the Participant's Surviving
Spouse or other applicable beneficiary, if any.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.19



SECOND AMENDMENT (2004-1) TO THE AMPHENOL CORPORATION SUPPLEMENTAL EMPLOYEE
RETIREMENT PLAN
